Per Cu riam,
On the failure of the appellant to discover manifest error in the auditor’s findings of fact as modified by the decree of the court below, in certain particulars, there can be no cause for changing the findings modified as stated herein. In a careful examination of the appellant’s claim, and of the elaborate argument made in support of his contention, we find no error which requires or calls for a reversal or modification of the decree as it stands. It follows that an affirmance of the decree is the logical consequence of the investigation made.
Decree affirmed and appeal dismissed at the cost of the appellant.